Citation Nr: 1712742	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  06-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as related to exposure to herbicide agents in the Republic of Vietnam.

2.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for peripheral neuropathy of the right hip and right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had honorable active military service from February 1966 to January 1968 with service in the Republic of Vietnam from March 1967 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the March 2005 rating decision, the RO denied service connection for peripheral neuropathy of the right hip and legs and denied reopening previously denied claims for service connection for ulnar and median nerve neuropathy of the bilateral upper extremities.  The Veteran perfected an appeal.

The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in April 2010.  A transcript of this hearing is associated with the claims file.  In September 2010, the Board issued a decision denying service connection for peripheral neuropathy of the right hip and right lower extremity, and denying reopening the claims for service connection for ulnar and median nerve neuropathy of the bilateral upper extremities.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).

In an April 2012 Memorandum Decision, the Court affirmed the Board's September 2010 decision with regard to the claims decided therein.  However, the Court determined that the Board failed to adjudicate the claim for service connection for peripheral neuropathy of the left lower extremity, which had been adjudicated by the RO in the March 2005 rating decision and perfected for appeal by the Veteran.  Thus, the Court remanded that issue to the Board for it to decide.

In March 2013, November 2013 and April 2016, the Board remanded the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity for additional development.  In addition, in November 2013, the Board also included the issues of service connection for a psychiatric disorder and a skin disorder that were newly perfected on appeal and issued a decision granting service connection for posttraumatic stress disorder (PTSD) but remanded for additional development the claim for service connection for a skin disorder.  In April 2016, in addition to remanding the claim for service connection for peripheral neuropathy of the left lower extremity, the Board issued a decision denying service connection for a skin disorder.  As set forth in the Remand section below, unfortunately the Board again finds that substantial compliance with the prior remand has not been accomplished and, therefore, the Veteran's appeal of his claim for service connection for peripheral neuropathy of the left lower extremity is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required in relation to this appeal.

Finally, in December 2015, the RO issued a rating decision in which it denied reopening  the claim for service connection for peripheral neuropathy of the right hip and leg.  In a Notice of Disagreement received in April 2016, the Veteran disagreed with the denial of reopening of his service connection claim for neuropathy of his right hip and right leg.  As it has been a year without the RO taking action to acknowledge this Notice of Disagreement, the Board takes jurisdiction over the appeal of this claim, and the appeal is REMANDED to the AOJ for action as set forth below.  VA will notify the Veteran if further action is required. 


REMAND

Unfortunately, the Board has remanded the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity multiple times since this issue was remanded from the Court and must do so again.  In the May 2013 remand, the Board simply instructed the RO to readjudicate the claim.  

However, the November 2013 Board remand requested the RO obtained a VA examination with a medical opinion as to "whether it is at least as likely as not that any current left leg peripheral neuropathy had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure."  After examination of the Veteran in September 2014, a VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's peripheral neuropathy of the left lower extremity was incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that "[p]er the medical records, the claimant had no chronic problems on his separation exam on 10/1965...."  

In April 2016, the Board found that this medical opinion was inadequate because the VA examiner failed to consider the following:  (1) the service treatment record showing that the Veteran checked "Yes" to the symptom of "Cramps in your legs" (i.e., the January 1968 Report of Medical History prepared for the Veteran's separation examination); (2) the service treatment record showing treatment in October 1966 for a pulled muscle near where his hip and thigh meet while playing volleyball (though it was not noted which side this involved); and (3) the Veteran's statements and articles to the effect that peripheral neuropathy due to herbicide exposure could have a delayed onset.  The Board remanded for another VA examination and requested the VA examiner specifically opine as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the left lower extremity is related to his service, to include the 1968 separation examination when he reported "cramps in his legs," or the 1966 injury to his thigh/hip?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the left lower extremity is related to his presumed exposure to herbicide agents while stationed in Vietnam?

In June 2016, the Veteran underwent a new VA examination and was again diagnosed to have peripheral neuropathy of the left lower extremity.  He reported cramping of his lower extremities since 1968, being seen through medical and may have been prescribed medications.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's peripheral neuropathy of the left lower extremity was incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that, on review of service treatment records, the Veteran reported vague symptoms of "cramps in legs" and "pulled muscle."  On further review of all service treatment records, however, there was no evidence of a specific diagnosis or chronic and ongoing treatment for the above symptoms or neuropathy of the left lower extremity while on active duty.  Thus, the examiner found that the evidence does not support the Veteran's contention.

In June 2016, shortly after the VA examination, the Veteran submitted treatment records showing evaluation by a private neurologist from August 2015 to March 2016.  NCV/EMG (nerve conduction velocity/electromyography) studies revealed peripheral neuropathy of the lower extremities, probably of the axonal type.  Concerning the etiology of this, the private neurologist stated that this is an axonal neuropathy which could be secondary to some type of chemical exposure such as Agent Orange.

The RO requested an addendum medical opinion because of these additional treatment records.  In July 2016, an addendum medical opinion was obtained but it was provided by a different VA examiner than the one in June.  This new VA examiner also opined that the Veteran's peripheral neuropathy of the left lower extremity was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Her rationale was that, after review of the claims file, service treatment records and available medical records, "the Veteran noted 'Yes' to cramps in legs on Review of Medical History dated January 23, 1968.  The Veteran was diagnosed with diffuse peripheral neuropathy in the lower and upper extremities of axonal type per EMG in 2016.  Per medical records, the Veteran states he was diagnosed with peripheral neuropathy in 2002 by the VA.  There is no medical evidence to suggest the Veteran's complaints of cramps in legs in 1968 caused or is result of the Veteran's current axonal type peripheral neuropathy.  Per VA rating regulation, peripheral neuropathy (early onset--a nervous system condition that causes numbness, tingling and motor weakness) must be disabling within 1 year of herbicide exposure.  There is no medical evidence or diagnosis of peripheral neuropathy noted within 1 year of herbicide exposure documented in available medical records."

In its January 2017 Informal Hearing Brief, the Veteran's representative argues that the VA examiner's July 2016 medical opinion is inadequate for two reasons.  The first reason is that the VA examiner lacks the "particular expertise, experience, training, or competence in commenting on Neurology disorders.  Rather, the examiner's specialty is noted as a NP."  Thus, the representative argues that "the absence of competence renders his assessment no more probative than the appellant's lay assertions that there is nexus to his service."  

The Board does not find this argument prevailing as the Courts have held that the presumption of regularity applies to a VA examiner's qualifications and the Board may assume the competency of a VA examiner unless there is clear evidence to the contrary to rebut such presumption.  See Nohr v. McDonald, 27 Vet. App. 124 (2014) citing Parks v. Shinseki, 716 F.3d 581, 585 (Fed Cir 2013) ("Given that one part of the presumption of regularity is that the person selected by ... VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010), (holding that any challenge to the competence of a VA opinion's provider "must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir.2004) "'in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.'".)  

In the present case, the Veteran's representative based its argument solely on the fact that the VA examiner is an "NP" or nurse practitioner rather than a neurologist to contend that she does not have the requisite expertise or knowledge to render an opinion on neurological disorders.  The Board does not find that to be clear evidence to establish that the VA examiner lacks the request expertise to render the requested medical opinion as her title alone does not demonstrate her level of training or experience.  Consequently, the Board does not find that remand is warranted for a new medical opinion by a neurologist solely due to the fact that the previous medical opinion was provided by a nurse practitioner.

However, the representative's second argument is more persuasive.  The representative argues that the July 2016 VA examiner's medical opinion is inadequate because she relied solely on the fact that there was no diagnosis within the one year presumptive period set by VA, which renders the opinion inadequate under Stefl v. Nicholson, 21 Vet. App. 120 (2007), and Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In other words, the representative is arguing that the VA examiner is relying on the fact that VA has not recognized a relationship between peripheral neuropathy and exposure to herbicide agents for presumptive service connection basis in finding that there is no relationship between the Veteran's peripheral neuropathy and his presumed exposure to herbicide agents.  

The Board agrees. In order for an opinion to be adequate, the VA examiner must look beyond VA's findings regarding presumptive conditions found to be related to exposure to herbicide agents and consider whether the nonpresumptive condition the Veteran is seeking service connection for, which in this case is delayed onset or chronic peripheral neuropathy, has a known causal connection with herbicide agent exposure based upon the known medical literature as the Veteran contends.  Merely concluding that the Veteran's delayed onset/chronic peripheral neuropathy is not related to service because the claimed condition does not meet the requirements for presumptive service connection, as the July 2016 VA examiner did here, is not sufficient.  

Therefore, the Board finds that it has no choice but to remand the Veteran's claim again to ensure compliance with its prior remands.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

However, given that only the medical opinion is inadequate and not the June 2016 examination itself, the Board finds that remand is only necessary to obtain a new medical opinion rather than an in-person examination as had previously been requested by the Board.  As the Board is only remanding for a medical opinion, it sees no harm in requesting a medical opinion from a VA neurologist as such should not cause any undue delay in processing the Veteran's remand.  However, the Board notes that, in doing so, it is in no means an admission that the prior VA examiners who were nurse practitioners lack the requisite expertise to provide the medical opinion requested.  Rather it is merely done in hopes of expediting his appeal in the future.

In addition, the Board notes that, at his April 2010 Board hearing, the Veteran related that, looking back, he now recognizes symptoms that he believes are related to his now diagnosed peripheral neuropathy, which included the cramps in his legs that he reported on the January 1968 Report of Medical History and thereafter while he was working as a mechanic.  In April 2010, he also submitted a lay statement submitted from a friend in which she related she has known the Veteran since 1968 and that he had a problem with aches and pains with stiffness and that now he has many health problems.  Insofar as the Veteran has alleged a continuity of symptoms since service, it is unclear whether the VA examiners have considered such evidence in their medical opinions.  Such lay evidence should be considered.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Furthermore, the Board notes that the medical opinion provided by the private physician in March 2016 does not include any rationale to support the opinion that the Veteran's axonal type of peripheral neuropathy of the left lower extremity "could be" due to chemical exposure such as Agent Orange, affecting its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  Moreover, the medical opinion is expressed in language that is too speculative to provide the required degree of medical certainty for nexus evidence.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus).  

With regard to the remaining claim of whether new and material evidence has been received to reopen for service connection for peripheral neuropathy of the right hip and right lower extremity, by rating decision issued in December 2015, the RO denied this claim.  In April 2016, on the prescribed form, the Veteran submitted a Notice of Disagreement.  Although identifying the December 2015 rating decision, the Board acknowledges that the Veteran did not clearly list the issue or issues on which he disagreed with rather stating "denying claim on presumption time period" in the box in which he was supposed to have done so.  However, in the space for remarks, the Veteran referred to his right hip and leg multiple times, as well as referencing his continued theory of entitlement of direct service connection for peripheral neuropathy rather than presumptive service connection for acute-subacute peripheral neuropathy secondary to Agent Orange.

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  Thus, the Board finds that the Veteran's April 2016 Notice of Disagreement disagrees with the RO's denial to reopen his claim for service connection for peripheral neuropathy of the right hip and right lower extremity.  To date, the RO has taken no action related to this Notice of Disagreement.

Having found that the Veteran has filed valid Notice of Disagreement with the December 2015 rating decision and seeing that the RO has taken no action in the last year with regard to establishing an appeal, the Board will take jurisdiction over that issue for the sole purpose of remanding this claim for issuance of a Statement of the Case. See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file for a record review to a VA neurologist to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed peripheral neuropathy of the left lower extremity is related to any disease, injury or event incurred during service, including his presumed exposure to herbicide agents during his service in the Republic of Vietnam from March 1967 to January 1968.  In rendering an opinion, the examiner should consider and discuss as necessary:  (1) in-service treatment note from October 1966 showing the Veteran had a pulled muscle near the thigh and hip connection while playing volleyball the day before (specific leg not identified); (2) the January 1968 Report of Medical History on which the Veteran checked "Yes" to having a history of "cramps in your legs;" (3) lay evidence, written or oral, indicating a continuity of symptoms since service, if any; (4) the Veteran's statements and articles to the effect that peripheral neuropathy due to herbicide exposure could have a delayed onset; and (5) the March 2016 private neurologist's medical opinion that the Veteran's axonal-type peripheral neuropathy "could be secondary to some type of chemical exposure such as Agent Orange."  

In considering direct service connection based upon herbicide exposure, the examiner should be advised that an opinion based solely on the fact that VA has not recognized chronic or delayed-onset peripheral neuropathy as a presumptive disease related to herbicide exposure is not adequate.  Rather the examiner must consider and discuss the medical literature and/or studies and whether there is any known causal connection between delayed onset or chronic peripheral neuropathy and herbicide exposure.   

The examiner should provide a complete explanation for the opinion given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The Veteran should only be scheduled for an in-person examination only if it is deemed necessary by the person providing the opinion.  

2.  When the above development has been completed, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

3.  Provide the Veteran with a Statement of the Case as to the issue whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the right hip and right lower extremity.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


